SANBORN, Circuit Judge.
This writ of error challenges a judgment for the defendant upon a jury trial in an action brought by Maxwell, a citizen of Minnesota, in the Circuit Court for the District of Minnesota, to recover of the Federal Gold & Copper Company, a corporation organized under the laws of the territory of Arizona, $35,000 damages for the conversion of some of its stock which the plaintiff claimed to own. Upon the opening of the argument in this court attention of counsel for the plaintiff in error was called to the familiar rule that the only diversity of citizenship which confers jurisdiction upon a federal court is diversity between citizens of different states, or between an alien and a citizen of a state, and that diversity of citizenship between citizens of a state and citizens of a territory has no such effect. City of New Orleans v. Winter, 1 Wheat. 91, 94, 4 L. Ed. 44; Barney v. Baltimore City, 6 Wall. 280, 287, 18 L. Ed. 825; Watson v. Bonfils, 116 Fed. 157, 53 C. C. A. 535; Snead v. Sellers, 66 Fed. 729, 15 C. C. A. 631.
But counsel invoke the provisions of section 1891 of the Revised Statutes that “the Constitution and all laws of the United States which are not locally inapplicable shall have the same force and effect within all the organized territories and in every territory hereafter organized as elsewhere within the United States,” and argue that, as citizens of the states have the right to the trial of their controversies with citizens of other states in the national courts, the citizens of the territories have the like right, under this statute, to the trial of their controversies with the citizens of the states. But the Constitution and laws of the United States do not grant to citizens of the states the right to the trial of their controversies with citizens of the territories in the federal courts (Act March 3, 1887, c. 373, 24 Stat. 552, and Act Aug. 13, 1888, c. 866, 25 Stat. 433 [U. S. Comp. St. 1901, p. 508]., and, as the Constitution and laws have the same effect in the territories as in the states, they fail to confer upon the citizens of the territories this right. In the second place, the right to try the controversy in this case is invoked by a citizen of a state, and not by a citi.zen of a territory.
Another contention of counsel is that the defendant is a corporation organized under a statute of the territory of Arizona, that *112the laws of the territories are laws of the United States because they are subject to nullification by Congress (Rev. St. §§ 1850, 1851), and hence that this case involves the construction of, and arises under, a law of the United States, under the decisions in Union Pac. Ry. Co. v. Myers, 115 U. S. 1, 5 Sup. Ct. 1113, 29 L. Ed. 319; Texas & Pac. Ry. Co. v. Cox, 145 U. S. 593, 12 Sup. Ct. 905, 36 L. Ed. 829; U. S. Freehold, Land & Em. Co. v. Gallegos, 89 Fed. 769, 32 C. C. A. 470. But the laws of the territories are not laws of the United States. Ex parte Moran, 75 C. C. A. 396, 405, 144 Fed. 594, 603; Linford v. Ellison, 155 U. S. 503, 508, 15 Sup. Ct. 179, 39 L. Ed. 239; Maricopa & Phenix Railroad v. Arizona, 156 U. S. 347, 351, 15 Sup. Ct. 391, 39 L. Ed. 447. This suit, therefore, did not arise under the Constitution or laws of the United States, it does not involve a controversy between citizens of different states, and the court below had no jurisdiction of it.
The judgment of the Circuit Court, however, is a general judgment for the defendant. It is erroneous, and must be reversed because it renders the issues in the action res adjudicata. The proper judgment is one of dismissal of the action for want of jurisdiction, or without prejudice. Speer v. Board of County Commissioners, 32 C. C. A. 101, 105, 88 Fed. 749, 753; Indian Land & Trust Co. v. Shoenfelt, 68 C. C. A. 196, 199, 135 Fed. 484, 487, and cases there cited.
The judgment below is reversed, and the case is remanded to the court below with directions to dismiss the action for want of jurisdiction.